Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On pages 6-10 of Remarks filed on 2/1/2021, Applicant’s arguments have been fully considered but they are not persuasive.
Examiner respectfully disagrees with the concept of circular logic as alleged by the Applicant, see page 7 of the Remarks. Moustafa clearly discloses that, in at least Fig. 11 and [0098-0101], the control circuitry determines whether the occurrences of visual event, motion event, audio event, or smoke event is detected, and the analytic circuitry analyzes the information and/or data associated with the event occurrence. A camera is utilized to capture the visual event. Thus, either one of these events is live or in-progress. Each sensor is construed as an IoT node since it detects separate event and is in the network of 140 as shown in Fig. 1A-1B. As for a valid public event, Applicant is invited to further define what constitutes a valid public event in the claims. It is construed that any event shown in Fig. 11 and described above can be a public event since it may affect your neighbor next door in an apartment complex when smoke is detected in your apartment unit, wherein a “local event” of smoke breaking out in an apartment unit can become a valid in-progress public safety incident. Moustafa also discloses that, in at least [0003], lines 3-7, Such smart devices include, but are not limited to fields as diverse as biomedical monitoring, livestock transponders, biodiversity and environmental health monitoring. The volume and variety of smart devices will 
As an example, Moustafa discloses that, in at least Fig. 5 and [0033], [0033] In operation, a first IoT device 102A operates in a low power, but "always on" state. The sensor 104A coupled to the first IoT device 102A collects information indicative of an occurrence of a first defined event, such as a motion event. In response, the first IoT device 102A communicates, via network 140, a signal containing information and/or data indicative of the first defined event to the controller circuitry 110. Analytics circuitry 112 receives the signal and determines whether the information and/or data fulfills at least one defined event action criteria, such as a size of the object creating the motion event is sufficiently large to represent a human form. Responsive to determining the event fulfills the at least one defined event action criteria, the controller circuitry, the controller circuitry 110 may cause a second IoT device 102B to transition from a first, low-power/low data transmission, "standby" state to a second, high-power/high-data transmission, "active" state.
	In Fig. 12 of Moustafa and [0111-0113], the controller circuitry 110 receives information and/or data from the second IoT 102B. The information and/or data received from the second IoT device 102B may include: information associated with the occurrence of the defined event; environmental information associated with the occurrence of the defined event; or combinations thereof. In some implementations, analytics circuitry 114 formed by at least a portion of the controller circuitry 110 may receive all or a portion of the information and/or data received from the second IoT 
	Therefore, it is very obvious and requires only routine skill in the art, based on the disclosure of Moustafa, to collect information from IoT nodes to active some IoT nodes to different states, such as, but not limited to, high-power, high bandwidth, stand-by, sleep mode, etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Moustafa (US 20180288159).

Regarding claim 1, Moustafa discloses that “A method comprising: receiving, at an Internet of Things (IoT) node operating in a low power mode, the IoT node including a local event sensing circuit, an indication of a local event (Moustafa, in at least Fig. 11 and [0098]: At 1104, the controller circuitry 110 determines whether the IP camera 104A has detected an occurrence of a visual event. If the controller circuitry 110 determines the IP camera 104A has detected an occurrence of a visual event, the method 1100 proceeds to 1112…); sending the indication of the (Moustafa, in at least Fig. 11 and [0098]: … If the controller circuitry 110 determines the IP camera 104A has detected an occurrence of a visual event, the method 1100 proceeds to 1112; and Fig. 12: Block 1204, Occurrence, and [0108], lines 1-5: At 1204, the controller circuitry 110 receives a first signal 302A from a first IoT device 102A. The first signal 302A includes information and/or data indicative of an occurrence of an event as detected by one or more sensors 104A operably coupled to the first IoT device 102A; and [0002], lines 5-8: Such smart devices find use throughout the modern world, including in smart energy distribution grids, smart homes and commercial buildings, intelligent transportation, autonomous vehicles, and smart cities, wherein the local event inherently corresponds to a public safety event); receiving an indication from the control center to switch the IoT node to a high power mode when the local event corresponds to an in-progress incident (Moustafa, in at least Fig. 11 and [0105]: At 1122, responsive to the controller circuitry 110 determining the event occurrence fulfills one or more event action criterion 202, the controller circuitry 110, the controller circuitry 110 causes the IP camera 104A to capture and store video images of the event occurrence…, wherein the camera is in high power when recording); and switching to the IoT node to the high power mode, wherein the high power mode allows for real time communications to the IoT node (Moustafa, in at least Fig. 11 and [0106]: At 1124, the controller circuitry 110 may stream all or a portion of the video capture at 1122 to one or more remote devices. For example, the controller circuitry 110 may stream a portion of the video capture of the event occurrence to a portable device such as a smartphone, and Fig. 5: real time communication between sensors and controller circuitry 110).”

Regarding claim 2, Moustafa further discloses that “The method of claim 1 further comprising: remaining in the low power mode when the local event does not correspond to an in-progress incident (Moustafa, Fig. 11 and [0103]: Steps 1116 and 1118 where the event does not occur and the camera remains in standby mode).”

Regarding claim 3, Moustafa further discloses that “The method of claim 1 further comprising: receiving an indication that the in-progress incident has completed; and switching the IoT node to the low power mode (Moustafa, Fig. 11 and [0103]: Steps 1116 and 1118 where the event does not occur and the camera remains in standby mode, wherein the camera enters into the detection mode which is low power mode after it ends the recording).”

Regarding claim 4, Moustafa further discloses that “The method of claim 3 wherein the indication that the in-progress incident has completed is received from the local event sensing circuit (Moustafa, Fig. 11 and [0103]: Steps 1116 and 1118 where the event does not occur and the camera remains in standby mode, wherein the camera enters into the detection mode which is low power mode after it ends the recording).”

Regarding claim 5, Moustafa further discloses that “The method of claim 3 wherein the indication that the in-progress incident has completed is received from the control center (Moustafa, Fig. 12 and [0033], lines 1-10: the second IoT device 102B may remain in the relatively high power consumption "ACTIVE" state for a temporal interval having a duration determined by the controller circuitry 110. At the conclusion of the temporal interval, the controller circuitry 110 may cause the second IoT device 102B to transition from the relatively high-power "ACTIVE" state to a relatively low-power "STANDBY" state, and Fig. 11 and [0103]: Steps 1116 and 1118 where the event does not occur and the camera remains in standby mode).”

Regarding claim 6, Moustafa further discloses that “The method of claim 1 further comprising: propagating the indication of the local event to other IoT nodes communicatively coupled to the IoT node, wherein the other IoT nodes switch to the high power mode upon receipt of the propagated indication of the local event (Moustafa, Fig. 7 and [0076]: message queueing telemetry transport, and Fig. 6 and [0076], last 10 lines: As depicted in FIG. 6, each of the IoT devices 102A-102D includes a respective message queueing telemetry transport ("MQTT") protocol compliant broker and client circuitry 702A-702D ( collectively, "MQTT circuitry 702"), to enable bidirectional communication with at least one other IoT device included in the IoT network 700).”

Regarding claim 8, Moustafa further discloses that “The method of claim 1 further comprising: actuating the IoT node using a node actuation circuitry via real time communications to the IoT node (Moustafa, Fig. 5: real time communication between sensors and controller circuitry 110).”

Regarding claim 11, Moustafa discloses “a processor (Moustafa, Fig. 10 and [0039]: … portable processor-based devices…); and a memory (Moustafa, Fig. 10: Device memory 1010);” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3 above.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 8 above.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 11 above.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3 above.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moustafa (US 20180288159) in view of Xu (CN107545633A).

Regarding claim 7, Moustafa discloses the features of claim 1, but does not disclose that The method of claim 1 wherein the low power mode is a Long Range Wide Area Network (LoRaWAN) class A mode and the high power mode is a LoRaWAN class C mode.
Xu teaches that “The method of claim 1 wherein the low power mode is a Long Range Wide Area Network (LoRaWAN) class A mode and the high power mode is a LoRaWAN class C mode (Xu, page 3: When the Lora radio-frequency modules work in the LoraWAN Class C modes, pass through the Lora radio frequencies mould Block receives the second message that the management equipment is sent and handled, and is receiving the management by the Lora radio-frequency modules During the pattern reduction message that equipment is sent, the mode of operation of the Lora radio-frequency modules is switched into LoraWAN Class A moulds Formula; Wherein, the pattern reduction message is sent after the management equipment sends second message).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Xu’s teaching in the method and device of Moustafa so that the battery life can be prolonged when operating in class A low power mode and when there is no active event.

Claims 9, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa (US 20180288159) in view of Dunko (US 20060114314).

Regarding claim 9, Moustafa discloses the features of claim 8, but does not disclose that The method of claim 8 further comprising: actuating the IoT node via a Push-to-Talk (PTT) interface via the real time communications to the IoT node.
	Dunko teaches that “The method of claim 8 further comprising: actuating the IoT node via a Push-to-Talk (PTT) interface via the real time communications to the IoT node (Dunko, Fig. 1: a PTT actuator 26, and [0015], last 4 lines: depressing PTT actuator 26 will activate camera assembly 18 such that both voice and image/video data may be transmitted to the remote party).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Dunko’s teaching in the method and device of Moustafa so that a IoT node such as, but not limited to, camera or 
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 9 above.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 9 above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moustafa (US 20180288159) in view of Schultz (US 20190116480).

Regarding claim 21, Moustafa discloses the features of claim 1, but does not disclose that The method of claim 1 wherein the IoT node is not connected to the network while functioning in low power mode.
Schultz teaches that “The method of claim 1 wherein the IoT node is not connected to the network while functioning in low power mode (Schultz, In at least [0011], lines 5-9, … it is often the case that the data communication mechanism in low power mode is OFF or in a non-data receiving SLEEP mode, such that data cannot be transmitted or received over this standard data communication mechanism).”
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schultz’s teaching in the method and device of Moustafa so that a IoT node or sensor or device can conserve battery power by not being connected to the network.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648